Exhibit 10.28

AMENDMENT TO

EXECUTIVE TRANSITION AGREEMENT (“Amendment”)

WHEREAS, Thomas D. Kampfer (“Executive”) and Iomega Corporation previously
entered into an Executive Transition Agreement (“Transition Agreement”), with an
effective date of July 26, 2005; and

WHEREAS, the parties have now mutually agreed to amend the Transition Agreement.

NOW, THEREFORE, the parties agree as follows:

Amendment. The Transition Agreement is hereby amended as set forth below.

Transition. Section 1 of the Transition Agreement is deleted and replaced as
follows:

“The parties agree that Executive will remain employed by Iomega until
February 15, 2006 (“Transition Period”).”

Duties. Section 2 of the Transition Agreement is deleted and replaced as
follows:

“During the Transition Period, Executive will continue to report directly to
Iomega’s chief executive officer (“CEO”). Executive’s duties will consist of the
following activities:

 

  •   Begin the transition of duties from the current Chief Financial Officer
(“CFO”) and ensure an orderly transition by November 11, 2005.

 

  •   On November 11, 2005, assume the role of Interim CFO, including
responsibility for the finance, accounting, tax, treasury, investor relations
and legal functions.

 

  •   Complete the transition of REV OEM and business development activities to
the Senior Director, REV Global Strategic Development by November 14, 2005.

 

  •   Complete the transition of REV product generation activities to the Vice
President, REV Product Generation and Planning by November 14, 2005.

 

  •   Continue supporting Board of Directors-related and corporate governance
matters and ensure an orderly transition of the General Counsel role during
fourth quarter 2005.

During the Transition Period, Executive will devote reasonable business efforts
and time to Iomega and, so long as employed by Iomega, shall remain subject to
the Iomega Code of Conduct.”

Severance Benefits. Section 4 of the Transition Agreement is deleted and
replaced as follows:

“Upon expiration of the Transition Period, Executive shall receive severance
benefits defined in Executive’s letter agreement of employment dated July 23,
2001, a copy of which is attached as Exhibit A (the “Severance Benefits”);
provided, however, that 1/12th of Executive’s annual base salary will be paid to
him as a bonus on January 6, 2006 and

 

-1-



--------------------------------------------------------------------------------

another 1/12th of Executive’s annual base salary will be paid to him on
February 3, 2006 (collectively, the “Bonus”), and upon Executive’s departure
from Iomega, his severance will be correspondingly reduced from 9 months to 7
months base salary. Notwithstanding the Bonus, Executive will still receive
reimbursement to continue all medical, health and life insurance benefits for
nine months after his departure from Iomega.”

Death or Disability. Section 5 of the Transition Agreement is deleted and
replaced as follows:

“Upon the disability (as defined in Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended) or death of Executive, employment shall immediately
terminate; however, Executive’s heirs would be eligible for and would receive
the Bonus and Severance Benefits.”

Other. Except as expressly stated herein, the Transition Agreement remains
unchanged and in full force and effect.

Effective Date: October 21, 2005

 

Accepted and Agreed to:

   

Executive

   

Iomega Corporation

  /s/ Thomas D. Kampfer       /s/ Anna Aguirre

 

   

 

By:

      By:  

Name:

 

Thomas D. Kampfer

   

Name:

  Anna Aguirre

Title:

 

EVP and Secretary

   

Title:

  VP Human Resources

Date:

 

November 15, 2005

   

Date:

  November 14, 2005

 

-2-